Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 9-15 are pending. 
 Restriction:- 
Claims 9-15 are new and the process of making was not originally presented before they are currently held withdrawn and are in  group II and subject to a rejoinder, if during prosecution  the scope is limited to the allowable  compounds. 

 Response to the amendment and arguments:-
Claim Rejections - 35 USC § 112

The rejection under 35 USC 112 over the term thermal acid generators, as that is what their 

activity is. The claims have been amended to limit it to those compounds and so the claims have 

been withdrawn. 
 
Claim Rejections - 35 USC § 103
Claims 1-7 stand rejected under 35 U.S.C. § 103 as being unpatentable over Yanagisawa (WO 2014/084269), WO ‘804 (WO 2015/001804) and JP ‘748 (JP 2004-217748), as set forth at pages 6-8 of the Office Action. WO ‘Oil (WO 2011/087011) is also cited.

Claim Rejections - 35 USC § 102
The rejection of claims 1-8 under 35 USC 102 over Yanagisawa et al. (WO 2014/084269), as set forth at page 3 of the Office Action, has been withdrawn as the claims have been cancelled or amended, however  a new rejection is made on the species as given below.
The rejection of claims 1-8 under 35 USC 102 over Dautel et al. (WO 2010/029273), as set forth at page 4 of the Office Action has been withdrawn as the claims have been cancelled or amended.
The rejection of claims 1-8 under 35 USC 102 over Yanagisawa et al. (WO 2014/084269), as set forth at pages 5-6 of the Office Action, has been withdrawn as the claims have been amended or cancelled. 
Claim Rejections - 35 USC § 103
Claims 1-7 were rejected under 35 U.S.C. § 103 as being unpatentable over Yanagisawa (WO 2014/084269), WO ‘804 (WO 2015/001804) and JP ‘748 (JP 2004-217748), as set forth at pages 6-8 of the Office Action. WO ‘Oil (WO 2011/087011) is also cited.
Claims 2-4, 6-8 were canceled so the rejection is overcome over claims 2-4,6-8.
 The rejection is still maintained. Murail EO ‘011  discloses the compound 

    PNG
    media_image1.png
    99
    159
    media_image1.png
    Greyscale
disclosed in ‘011 page 23. 

    PNG
    media_image2.png
    106
    183
    media_image2.png
    Greyscale
.
So the prior art not only discloses a species but also a genus. 
See WO’011 in the abstract itself discloses  
    PNG
    media_image3.png
    281
    654
    media_image3.png
    Greyscale
 and with specific species such as 
    PNG
    media_image1.png
    99
    159
    media_image1.png
    Greyscale
. There are several examples with a S instead of an S, and S and O are in the same group in the periodic table and would be expected to have similar properties. 
 WO’ 269 also discloses a genus in the abstract, 

    PNG
    media_image4.png
    276
    694
    media_image4.png
    Greyscale
,
All these have the same use. Several species wherein X is an alkyl chain are disclosed, branched and linear.

So even though the claims have been amended to specific species. Amongst them are 
    PNG
    media_image5.png
    109
    269
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    104
    280
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    108
    281
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    149
    297
    media_image8.png
    Greyscale

The claims have not been amended such that they overcome the rejection.


Claim 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 20100029273 to Dautel Olivier et al. 
The reference discloses 

    PNG
    media_image9.png
    119
    252
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    217
    251
    media_image10.png
    Greyscale
 is maintained as the generic formula and the R groups are alkyl chains. Applicants still have species with alkyl chains. 
So rejection is maintained.
Double Patenting
The rejection over US 14/647,683  has been maintained as even though the claims have been amended the rejection is stll valid as the species read on it and no TD has been filed. 

New rejections:-
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is  rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by WO2011/087011 to Murai Toshihiko et al.

, 
    PNG
    media_image1.png
    99
    159
    media_image1.png
    Greyscale
disclosed in ‘011 page 23. 

Claim(s) 1 is  rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2014/084269 to Yanagisawa et al.

See page 14, compound 31 as follows 
    PNG
    media_image2.png
    106
    183
    media_image2.png
    Greyscale
.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2015001804 to Ikeda  ( US 20160368879 A1).
The reference discloses the compound

    PNG
    media_image11.png
    378
    310
    media_image11.png
    Greyscale
 A7, example 7 table 1.  Also see example 13, which reads on  applicants compound 
    PNG
    media_image12.png
    177
    263
    media_image12.png
    Greyscale
  
    PNG
    media_image13.png
    339
    297
    media_image13.png
    Greyscale




.
Conclusion
Claims 1 and 5 are rejected.
Claims 9-15 are currently withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 16, 2021.